Judgment unanimously affirmed with costs. Memorandum: Plaintiff was injured when she slipped and fell on defendants’ premises. Defendants appeal from the judgment in favor of plaintiff, contending that the trial court erred in instructing the jury about two sections of the Property Rehabilitation and Conservation Code of the City of Jamestown, which Code had been declared unconstitutional by Supreme Court, County of Chautauqua, in a prior action between a property owner and the City of Jamestown. The determination in the prior action was not binding upon defendants because they were not parties to the prior action. In that action, Supreme Court found that the Code was unconstitutional because certain provisions, particularly the provision containing the definition of unfit premises, were too vague to be enforced. In our view, however, the vague portions do not render the entire Code unconstitutional. The provisions of the Code charged to the jury are sufficiently specific and objective to meet defendants’ challenge of unconstitutionality.Moreover, even if it were error to charge the provisions of the Code, the error was not prejudicial to defendants because those provisions paralleled the provisions of the State Building Code, which were also charged to the jury. (Appeal from judgment of Supreme Court, Chautauqua County, Ricotta, J.— negligence.) Present—Doerr, J. P., Boomer, Lawton, Davis and Lowery, JJ.